            Case 3:20-cv-00582-MPS Document 1 Filed 04/29/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 LUXOTTICA GROUP S.p.A., and Italian                Civil Action No.
 corporation,

                       Plaintiff,

               v.

 BRISTOL GROCERY, LLC, a Connecticut                APRIL 29, 2020
 limited liability company, and TAHIR
 HUSSAIN, individually,

                       Defendants.

                                         COMPLAINT

       Plaintiff Luxottica Group S.p.A. ("Luxottica Group"), by and through undersigned

counsel, hereby sues Defendants Bristol Grocery LLC and Tahir Hussain (collectively,

"Defendants"), and alleges:

                                       INTRODUCTION

       1.       This case concerns the violation of the intellectual property rights of Luxottica

Group by Defendants' sale of sunglasses in Connecticut bearing counterfeits of Luxottica Group's

Ray-Ban trademark (the "Counterfeit Merchandise"). Through this action, Luxottica Group seeks

to address Defendants' counterfeiting activities, as well as to protect unknowing consumers from

purchasing low quality and potentially dangerous Counterfeit Merchandise. Luxottica Group has

been and continues to be irreparably harmed through consumer confusion and tamishment of its

valuable trademarks as a result of Defendants' unlawful actions.
             Case 3:20-cv-00582-MPS Document 1 Filed 04/29/20 Page 2 of 10



                                  JURISDICTION AND VENUE

        2.       This Court has jurisdiction over the parties and over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338 because it involves a trademark claim arising under 15

U.S.C. §§ 1114 (the "Lanham Act").

        3.       Venue is proper pursuant to 28 U.S.C. § 1391 because Defendants maintain a

principal place of business and continue to infringe Luxottica Group's famous trademarks in this

Judicial District.

                                              PARTIES

        4.       Plaintiff Luxottica Group S.p.A. is an Italian corporation with its principal place of

business in Milan, Italy.

        5.       Defendant Bristol Grocery, LLC ("Bristol Grocery") is a limited liability company

organized and existing under the laws of the State of Connecticut with a principal place of business

in Bristol, Connecticut.    Defendant Bristol Grocery operates a retail grocery store located at 89

Stafford Ave., Bristol, Connecticut 06010. As alleged herein, Bristol Grocery is directly engaging

in the promotion and sale of counterfeit and infringing products within this Judicial District.

        6.       Defendant Tahir Hussain ("Hussain") is an individual residing in Connecticut.

Hussain is the principal owner, officer, manager and director of Bristol Grocery and a moving

force behind Bristol Grocery's operations.

                                    FACTUAL ALLEGATIONS

A.      The World-Famous Luxottica Brands and Products

        7.       Luxottica Group is engaged in the manufacture, marketing and sale of premium,

luxury and sports eyewear throughout the world. Luxottica Group's proprietary brands include




                                                    2
             Case 3:20-cv-00582-MPS Document 1 Filed 04/29/20 Page 3 of 10



Ray-Ban, the world's most famous sun eyewear brand, as well as Oakley, Vogue Eyewear, Persol,

Oliver Peoples, Alain Mikli and Arnette.

        8.        Through its affiliates and subsidiaries, Luxottica Group operates over 7,000 optical

and sun retail stores, including LensCrafters, Pearle Vision and ILORI in North America, OPSM

and Laubman & Pank in Asia-Pacific, LensCrafters in China, GMO in Latin America and Sunglass

Hut worldwide.

        9.        Luxottica Group's Ray-Ban products are distributed and sold through its optical

and sun specialty retail stores, authorized retail and department stores, and via its various websites,

including www.ray-ban.com, throughout the United States, including Connecticut.

        10.       Luxottica Group has used a variety of legally protected trademarks for many years

on and in connection with the advertisement and sale of its Ray-Ban products, including but not

limited to, those detailed in this Complaint.

        11.       Luxottica Group has expended substantial time, money, and other resources in

developing, advertising, and otherwise promoting the Ray-Ban trademarks. As a result, products

bearing the Ray-Ban trademarks are widely recognized and exclusively associated by consumers,

the public, and the trade as being high quality products sourced from Luxottica Group, and have

acquired strong secondary meaning.

        12.       Luxottica Group is the owner of the following United States Federal Trademark

Registration (the "Ray-Ban Mark"):

 Rel!istrationNumber                Trademark                            Good and Services


                                                          For: sunglasses, shooting glasses, and ophthalmic
        650,499
                                  ~'1-~                   lenses in class 9.




                                                   3
           Case 3:20-cv-00582-MPS Document 1 Filed 04/29/20 Page 4 of 10



         13.     Luxottica Group has long been manufacturing and selling in interstate commerce

eyewear under the Ray-Ban Mark. 1 This registration is valid and subsisting and is incontestable.

         14.     The registration of the Ray-Ban Mark constitutes prima facie evidence of its

validity and conclusive evidence of Luxottica Group's exclusive right to use the Ray-Ban Mark in

connection with the goods identified therein and other commercial goods.

         15.     The registration of the Ray-Ban Mark also provides constructive notice to

Defendants of Luxottica Group's ownership and exclusive rights in the Ray-Ban Mark.

         16.     The Ray-Ban Mark qualifies as a famous mark, as that term is used in 15 U.S.C. §

1125(c)(l).

         17.     The Ray-Ban Mark at issue in this case has been continuously used in interstate
                                                                                             ~-

commerce and has never been abandoned.

B.      Defendants' Infringing Conduct

         18.     On September 11, 2019, Luxottica Group's investigator visited Bristol Grocery's

retail store located at 89 Stafford Ave., Bristol Connecticut 06010.                   During that visit, the

investigator discovered that Defendants were advertising, publicly displaying, and offering for sale

approximately one dozen sunglasses bearing logos and source-identifying indicia and design

elements that are imitations of the Ray-Ban Mark.

         19.     Luxottica Group's investigator purchased one pair of sunglasses for a total of

$10.00. Photographs of the counterfeit sunglasses, purchase receipt, and displayed sunglasses are

depicted below:




1
 All registrations originally held in the name of Luxottica Group's predecessor's owner of the Ray-Ban Trademarks,
Bausch and Lomb, were assigned in full to Luxottica Group in 1999.

                                                        4
Case 3:20-cv-00582-MPS Document 1 Filed 04/29/20 Page 5 of 10




                                                       WELCOME TO
                                                               BP
                                                 89 Stafford AveBristol er 06010
                                                            6627384




                                             Oescr,pt1on              Qty     MO\.l'lt
                                             GROCERY
                                                  NTAX                         JO 00
                                                              SobtotaI         IO 00
                                                                   Ta.         0.00
                                                     TOTAL                  10-00
                                                                 CASlf $       10.00


                                                    TH AN k   You,  t
                                                 HAVE      A NIC E 0Ay
                                                         860-584-sm
                                         ~ - 1324 Till   ~ 00# I HlAIIJ1013798
                                           . 2                  09/11/19 17:20:51




                             5
          Case 3:20-cv-00582-MPS Document 1 Filed 04/29/20 Page 6 of 10



       20.     Luxottica Group subsequently inspected the purchased item and determined that

the sunglasses infringed Luxottica Group's Ray-Ban Mark.

       21.     Defendants have no license, authority, or other permission from Luxottica Group

to use the Ray-Ban Mark in connection with the advertising, promoting, distributing, displaying,

selling, and/or offering for sale of the Counterfeit Merchandise.

       22.     The forgoing acts of the Defendants constitutes direct and willful trademark

infringement in violation of federal law.

       23.     The foregoing acts of the Defendants are intended to cause, have caused, and are

likely to continue to cause confusion or mistake, or to deceive consumers, the public, and the trade

into believing that Counterfeit Merchandise offered for sale and sold by Defendants are authentic

or authorized products of Luxottica Group.

       24.     The activities of the Defendants, as described above, are likely to create a false

 impression and deceive consumers, the public, and the trade into believing that there is a

connection or association between the Counterfeit Merchandise and Luxottica Group.

       25.     Defendants are well-aware of the extraordinary fame and strength of the Ray-Ban

 brand, the Ray-Ban Mark, and the incalculable goodwill associated therewith.

       26.     Defendant Hussain has directly and materially contributed to and facilitated the

above-described infringement of the Ray-Ban Mark by having permitted the offering for sale and

the sale of Counterfeit Merchandise by Bristol Grocery through (i) Hussain's knowledge of the

offering for sale and the sale of the Counterfeit Merchandise, (ii) Hussain's constructive

knowledge of the offering for sale and the sale of the Counterfeit Merchandise or, alternatively,

 (iii) Hussain's willful blindness to the offering for sale and the sale of the Counterfeit

Merchandise.

                                                 6
         Case 3:20-cv-00582-MPS Document 1 Filed 04/29/20 Page 7 of 10



       27.     Defendants' knowing and deliberate hijacking of Luxottica Group's famous

trademarks, and sale of Counterfeit Merchandise has caused, and continues to cause, substantial

and irreparable harm to Luxottica Group's goodwill and reputation. In addition, the damages

caused by Defendants are especially severe because the Counterfeit Merchandise is cheap and

inferior in quality to products bearing authentic Ray-Ban trademarks.

       28.    The harm being caused to Luxottica Group is irreparable and Luxottica Group does

not have an adequate remedy at law. Luxottica Group therefore seeks the entry of an injunction

preventing the sale of Counterfeit Merchandise by Defendants.

       29.    Luxottica Group also seeks damages as a result of Defendants' knowing, deliberate

and willful disregard of the activities infringing Luxottica Group's Ray-Ban Mark.

                                         COUNTI
                                  Trademark Counterfeiting
                                       (15 u.s.c.§ 1114)

       30.    Luxottica Group repeats and realleges the allegations set forth in Paragraphs 1

through 29 above.

       31.    This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of Luxottica Group's Ray-Ban Mark.

       32.    Defendants have promoted, advertised, offered for sale and sold products bearing

counterfeits of one or more of Luxottica Group's Ray-Ban Mark without Luxottica Group's

permission.

       33.    The foregoing acts of Defendants are intended to cause, have caused, and are likely

to continue to cause confusion or mistake, or to deceive consumers, the public, and the trade into

believing that Counterfeit Merchandise offered for sale and sold by Defendants are authentic or

authorized products of Luxottica Group.

                                                7
         Case 3:20-cv-00582-MPS Document 1 Filed 04/29/20 Page 8 of 10



       34.     Defendants' activities, as described above, are likely to create a false impression

and deceive consumers, the public, and the trade into believing that there is a connection or

association between the Counterfeit Merchandise and Luxottica Group.

       35.     Defendants have directly and willfully infringed Luxottica Group's Ray-Ban Mark

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

                                   PRAYER FOR RELIEF

       WHEREFORE,Plaintiff Luxottica Group S.p.A. respectfully requests that this Court

enter judgment in its favor and against Defendants Bristol Grocery LLC and Tahir Hussain,jointly

and severally, as follows:

       A.      Finding that: Defendants have violated Section 32 of the Lanham Act (15 U.S.C.

§§ 1114);

       B.      Granting an injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure,

15 U.S.C. § 1116, and 17 U.S.C. § 502, preliminarily and permanently restraining and enjoining

Defendants, their agents, employees, vendors and attorneys, and all those persons or entities in

active concert or participation with them from:

               1.      importing, advertising, marketing, promoting, supplying, distributing,

offering for sale, or selling any products which bear Luxottica Group's Ray-Ban Mark, or any

other mark or design element substantially similar or confusing thereto, including, without

limitation, the Counterfeit Merchandise, and engaging in any other activity constituting an

infringement of any of Luxottica Group's rights in the Ray-Ban Mark;

               2.      engaging in any other activity constituting unfair competition with

Luxottica Group, or acts and practices that deceive consumers, the public, and/or trade, including

without limitation, the use of designations and design elements associated with Luxottica Group;

                                                  8
             Case 3:20-cv-00582-MPS Document 1 Filed 04/29/20 Page 9 of 10



        C.       Requiring Defendants to file with this Court and serve on Luxottica Group within

thirty (30) days after entry of the injunction a report in writing under oath setting forth in detail the

manner and form in which Defendants have complied with the injunction;

        D.       Directing such other relief as the Court may deem appropriate to prevent

consumers, the public, and/or the trade from deriving any erroneous impression that any product

at issue in this action that has been imported, advertised, marketed, promoted, supplied, distributed,

offered for sale, or sold by Defendants, has been authorized by Luxottica Group, or is related in

any way with Luxottica Group and/or its products;

        E.       Awarding Luxottica Group statutory damages for willful trademark counterfeiting

in accordance with Section 35 of the Lanham Act (15 U.S.C. § 1117);

        F.       Awarding Luxottica Group its costs, investigatory fees, and expenses;

        G.       Awarding Luxottica Group pre-judgment interest on any monetary award made part

of the judgment against Defendants; and

        H.       Awarding Luxottica Group such additional and further relief as the Court deems

just and proper.




                                                    9
          Case 3:20-cv-00582-MPS Document 1 Filed 04/29/20 Page 10 of 10



                                  DEMAND FOR JURY TRIAL

         Pursuant to Rule 38(b) of the Federa l Rules of Civil Procedure , Luxottica Group requests

a trial by jury in this matter.

                                                Respectfully submitted,


                                                 PLAINTIFF,
                                                 LUXOTTICA GROUP S.p.A. ,

                                          BY:    ZU§ Jt-
                                                 Bradford J. Sullivan , Esq.
                                                 Ct23465
                                                 P.O. Box 1206
                                                 Madison , CT 06443
                                                 Te l. 860-664-4440
                                                 Fax 860-664-4422
                                                 attorney@ bj su 11ivan .com
                                                 Attorney for Plaintiff




4830-7144-9519,   V.   1




                                                  10
